Citation Nr: 0121315	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  96-28 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for an ulcer condition as 
secondary to a service-connected dysthymic disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1945 to July 1946.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa, which denied the benefit sought on appeal.

This matter was previously before the Board.  In November 
1998, the Board remanded the case to the RO for additional 
development.  That development has since been completed.  In 
a September 1999 decision, the Board denied the veteran's 
claim of entitlement to service connection for an ulcer 
condition as secondary to a service-connected dysthymic 
disorder.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
February 2001 Order, the Court vacated the Board's decision 
and remanded the matter back to the Board for development 
consistent with the parties' Joint Motion for Remand and to 
Stay Further Proceedings (Joint Motion).  The case is once 
again before the Board for review. 



FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue on appeal has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's ulcer condition is not related to his 
period of service or to his service-connected dysthymic 
disorder.




CONCLUSION OF LAW

An ulcer condition was not incurred in or aggravated by 
active service, and is not shown to be proximately due to or 
the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 1946, the RO granted service connection for a 
psychiatric disorder characterized as anxiety neurosis.  This 
condition has since been recharacterized as dysthymic 
disorder, and is currently evaluated as 30 percent disabling.  
In this case, the veteran claims that he suffers from an 
ulcer condition which was either caused or aggravated by his 
service-connected dysthymic disorder.  For the reasons set 
forth below, the Board disagrees and finds that the 
preponderance of the evidence is against the veteran's claim.

I.  Duty to Assist

As a preliminary matter, the Board is satisfied that all 
requested assistance to the veteran by VA has been provided 
as required by law.  On November 9, 2000, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The law affects a claim such 
as this because it was pending on the date of enactment of 
the new law.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the Court's decision in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §§ 5102 and 5103).  The Board finds that the 
statement of the case and supplemental statements of the 
case, provided to both the veteran and his representative, 
specifically satisfy the requirement of 38 U.S.C.A. § 5103 of 
the new statute in that they clearly notify the veteran and 
his representative of the evidence necessary to substantiate 
his claim; specifically, these documents notify the veteran 
of the need for competent medical evidence relating his 
current ulcer condition to an incident or disease in service, 
or to a service-connected disability.  In addition, following 
the Joint Motion, the veteran was provided an opportunity to 
submit additional evidence and argument concerning his claim.  
The veteran's attorney responded by submitting additional 
argument and a waiver of RO consideration.  Under these 
circumstances, the Board finds that the notification 
requirement has been satisfied even though the RO did not 
have an opportunity to apply the specific provisions of the 
VCAA.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).   The record contains numerous private treatment 
reports as well as VA examination reports pertaining to the 
veteran's ulcer condition.  Pursuant to the Board's November 
1998 remand, the veteran was afforded an additional VA 
examination in which the examiner reviewed the entire claims 
file and offered an opinion concerning a possible 
relationship between the veteran's ulcer condition and his 
service-connected dysthymic disorder.  The veteran also 
testified at two personal hearings in August 1997 and July 
1998.  The veteran has not referenced any unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of his claim. 

The Board thus finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA.  Accordingly, 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 
Certain chronic diseases such as peptic ulcer disease may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R § 3.303(b).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

In addition, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability, and no more, over 
and above the degree of disability existing prior to the 
aggravation.  Id; see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  In cases of secondary service connection, 
medical evidence is also required to establish a link between 
the claimed disability and the service-connected disability.  
See Jones v. Brown, 7 Vet. App. 134 (1994). 

III.  Background

Service medical records reflect that the veteran was seen on 
several occasions for complaints of abdominal pain and 
diarrhea.  A Certificate of Disability for Discharge dated in 
July 1946 listed a diagnosis of anxiety reaction, moderate, 
chronic, improved, manifested by tension, gastric 
dysfunction, precordial pain, tachycardia, and weakness.  
However, none of the service medical records revealed any 
finding or treatment pertaining to an ulcer condition.  Thus, 
the service medical records do not contain any competent 
evidence that a chronic ulcer condition was present during 
service.

In a November 1947 letter, T. J. Dry, M.D., stated that the 
veteran was found to be in excellent health.  Dr. Dry 
indicated that the veteran's gastrointestinal symptoms did 
not suggest organic disease.  Instead, he concluded that the 
veteran's symptoms were based on anxiety.  Dr. Dry, however, 
did not describe the nature of the veteran's gastrointestinal 
symptoms, and no diagnosis was provided.  In addition, a 
February 1948 VA examination report noted the veteran's 
complaints of considerable belching.  Nevertheless, that 
report contained no objective finding or diagnosis concerning 
a gastrointestinal condition. 

The veteran received extensive treatment for gastrointestinal 
problems at the Marshalltown Area Community Hospital (MACH).  
The veteran was admitted to that facility in May 1975 for 
abdominal pain and indigestion.  Physical examination was 
normal except for mild epigastric tenderness.  The diagnoses 
were history of duodenal ulcer, no ulcer visualized at this 
time, and anxiety reaction.  The veteran was subsequently 
admitted to MACH's intensive care unit in May 1976 for 
complaints of shortness of breath and severe substernal pain.  
An acute duodenal ulcer was found at that time.  The 
diagnoses included acute inferior myocardial infarction and 
acute duodenal ulcer.  Neither report included a medical 
opinion concerning a possible relationship between the 
veteran's ulcer and his psychiatric disorder.

The veteran was admitted to MACH on three separate occasions 
in 1977.  A February 1977 hospitalization report noted that 
he was admitted for an exacerbation of ulcer symptoms.  The 
diagnoses were chronic duodenal ulcer; psychophysiologic 
gastrointestinal reaction; and myocardial infarction, old.  
He was admitted again in November 1977 for a three to four 
day history of epigastric and left upper abdominal pain.  The 
impression was psychophysiologic gastrointestinal reaction, 
rule out GI pathology.  When readmitted later that month, the 
diagnoses at discharge were (1) duodenitis with mild pyloric 
stenosis, and (2) psychophysiologic gastrointestinal reaction 
in addition to #1.

The veteran was seen at the Mayo Clinic in July 1978 for 
gastrointestinal and psychological evaluation.  The diagnoses 
included post-pyloroplasty, reflux antral gastritis.  
Psychological evaluation noted that the veteran had a great 
number of chronic physical complaints and a preoccupation 
with bodily functions.  The examiner found the veteran to be 
immature, egocentric, suggestive, demanding, and prone to 
develop circumscribed functional complaints such as headaches 
or backaches which were usually presented in a dramatic and 
exaggerated manner.  It was further noted that the veteran 
lacked insight and was unlikely to accept a psychological 
explanation for his symptoms.  The examiner also explained 
that, although individuals with this type of profile were 
prone to develop functional complaints, the possibility of 
organic disease could not be excluded. 

In an August 1978 letter, Christopher F. Vaughns, M.D., 
stated that he had treated the veteran at the Mayo Clinic for 
generalized abdominal pain which was unresponsive to 
treatment.  Dr. Vaughns also recommended that the veteran 
undergo testing to determine whether psychiatric intervention 
was needed.  However, at no time did Dr. Vaughns provide an 
opinion concerning the date of onset of the veteran's 
abdominal pain.  He also did not relate this condition to the 
veteran's service-connected psychiatric disorder. 

The veteran was hospitalized at MACH in July 1979 for 
evaluation of anxiety, depression, and gastrointestinal 
disturbance.  A report from that admission included a medical 
opinion that the veteran's mild depression was seen to be 
secondary to physiologic disturbance.  The diagnosis was 
psychophysiologic disturbance, gastrointestinal tract.

The veteran was admitted to MACH again in January 1980 for 
gastrointestinal complaints diagnosed as psychophysiologic 
gastrointestinal reaction and post vagotomy syndrome.  He was 
hospitalized at a VA facility in July 1980 for complaints of 
diarrhea and occasional "crampy" pain since undergoing a 
vagotomy and pyloroplasty in 1977.  The diagnoses included 
irritable bowel syndrome and possible dumping syndrome.  The 
report contains no medical opinion as to the etiology of this 
condition. 

The veteran was afforded a VA psychiatric examination in 
October 1980, at which time he reported gas and cramping in 
the morning and with bowel movements after eating.  
Examination findings revealed scarring in the pylorus which 
suggested organic changes and not merely pain from emotions.  
The examiner also opined that the veteran's depression was 
due to his heart condition and the gastric dumping syndrome 
following his gastric resection.  The examiner concluded that 
the provisional Axis I diagnosis under the DSM III would be 
psychological factors affecting a physical disorder.  The 
examiner provided an Axis III diagnosis of apparent scarring 
of the pylorus due to ulcers.  A February 1981 addendum 
report listed diagnoses of generalized anxiety disorder and 
psychological factors affecting a physical condition.  

In an April 1981 letter, R. G. Robinson, M.D., said he had 
been treating the veteran since July 1979 for various 
gastrointestinal problems, including lower abdominal cramps, 
intermittent diarrhea and gastroesophageal reflux.  Dr. 
Robinson explained that he had referred the veteran for a 
psychiatric evaluation for anxiety and depression.  According 
to Dr. Robinson, the evaluating psychiatrist determined the 
primary problem to be gastrointestinal.  Dr. Robinson thus 
concluded that the veteran suffered from a psychophysiologic 
gastrointestinal reaction. 

The veteran was hospitalized again by VA in October 1982 for 
complaints of abdominal pain and associated belching with 
lying down at night.  A psychiatric consultation was 
requested which concluded that the veteran had psychological 
factors affecting his physical illness.  The diagnoses were 
abdominal pain of unknown etiology, psychological anxiety and 
diverticulosis. 

A December 1982 VA psychiatric examination report listed Axis 
I diagnoses of psychological factors affecting a physical 
condition and dysthymia, and an Axis III diagnosis of 
gastrointestinal distress, post-myocardial infarction.  The 
examiner said the veteran was markedly incapacitated by his 
illness, which involved a very large psychological component.  
The examiner also concluded that the physical condition alone 
was only minimally disabling.  

In January 1984, the veteran was hospitalized at a VA 
facility for complaints of chronic abdominal discomfort, 
spasm, bloating and eructation since his operation for 
duodenal ulcer with vagotomy and pyloroplasty.  The veteran 
underwent an esophagogastroduodenoscopy, an exploratory 
laparotomy, a lysis of adhesions, and resection of the 
sigmoid colon.  No mention of the veteran's psychiatric 
disorder is contained in this report. 

A report from Marshalltown Medical and Surgical Center shows 
that the veteran was hospitalized from December 1985 to 
January 1986 for severe depression and suicidal ideation.  
The report revealed no complaint, treatment or finding 
concerning any gastrointestinal problems.  The diagnosis was 
major depression.

In connection with this claim, the veteran was provided a VA 
general medical examination in January 1996 to determine the 
nature and etiology of his gastrointestinal condition.  
During the interview, the veteran's chief complaints involved 
anxiety and depression.  Although the veteran described 
indigestion, the examiner said it did not seem to be a 
classic peptic-type of distress.  Upon physical examination, 
the digestive system was normal except for mild tenderness 
over the sigmoid area in the left lower quadrant.  The 
diagnoses included the following: "Chronic anxiety with 
depression and considerable somatization associated there 
with, and an episode of an acute psychotic break apparently 
while in the service leading to his discharge ultimately"; 
and "history of peptic ulcer type of distress with 
postoperative status for vagotomy, a pyloroplasty and later 
partial gastric resection, uncomplicated."  The examiner 
commented that the veteran was not experiencing somatic 
disease or symptomatology that was attributable to his 
service-connected psychiatric diagnosis.  He also indicated 
that there was certainly no direct cause-and-effect 
relationship of all known medical considerations.

In a June 1996 letter, Bryan Graveline, M.D., stated that he 
had seen the veteran at the Gastroenterology Department of 
the McFarland Clinic for moderate to severe irritable bowel 
syndrome.  Dr. Graveline suspected that this condition was 
being made worse by the veteran's depression, but offered no 
rationale to support his theory.  

The physician who performed the VA examination in January 
1996 examined the veteran again in January 1997.  Upon 
physical examination, the only finding pertaining to the 
digestive system involved mild tenderness over the colon on 
deep palpation.  The diagnoses included (1) postoperative 
pyloroplasty with vagotomy for peptic ulcer disease, 
uncomplicated, but with mild residual regurgitation 
occasionally; and (2) chronic anxiety with depression and an 
apparent acute psychotic break while in service, treated and 
controlled.  The examiner reiterated that the veteran's 
organic disease appeared unrelated to his psychiatric 
disorder and said there was no evidence of there being a 
cause-and-effect relationship between these disorders.  It 
was noted that the veteran's gastric difficulties were due to 
the previous ulcer and surgery but that the cause for his 
original ulcer remained unknown.  The examiner then added 
that, with psychiatric disorders such as the veteran's, it 
was certainly not uncommon for symptomatology from whatever 
cause to seem accentuated; however, this is not to say that 
the psychiatric problem was causative or necessarily 
aggravating in an anatomical sense. 

The veteran underwent a computed tomography (CT) scan of the 
abdomen at the McFarland Clinic in December 1998.  That 
procedure revealed thickening of the second portion of the 
duodenum.  Further evaluation was recommended to include an 
upper GI or endoscopy.  The report made no mention of the 
veteran's psychiatric disorder.

In November 1998, the Board remanded the case to obtain a 
medical opinion as to the likelihood that the veteran's ulcer 
condition was etiologically related to or aggravated by his 
service-connected dysthymic disorder.  Pursuant to that 
request, the veteran was afforded a VA examination in January 
1999 which included a review of the entire claims file.  A 
physical examination revealed slight tenderness in the left 
lower quadrant of the abdomen without rebound or rigidity, as 
well as slight tenderness in the midepigastric area without 
rebound or rigidity.  The diagnoses included (1) dysthymic 
disorder, neurosis, mildly disabling; (2) status 
postoperative pyloroplasty and vagotomy for chronic ulcer 
symptomatology; (3) exogenous obesity; and (4) status 
postoperative sigmoid partial bowel resection for 
diverticulitis.  The examiner stated that the veteran's 
gastric symptomatology was well controlled at the present 
time, and that there appeared to be no complications from his 
prior surgery other than the alleged watery, intermittent 
diarrhea.  The examiner opined that the gastric and ulcer-
type symptomatology had no relationship to his service-
connected psychiatric diagnosis.  The examiner said the 
veteran had somewhat magnified his stomach problems.  The 
examiner then reiterated that the veteran's upper 
gastrointestinal symptomatology and related treatment had no 
connection with his chronic dysthymic disorder. 



IV.  Analysis

After evaluating the merits of the case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for an ulcer condition as 
secondary to a service-connected dysthymic disorder.  
Initially, service medical records do not show that the 
veteran suffered from a chronic ulcer condition in service, 
and none of the post-service medical evidence includes a 
medical opinion indicating that the veteran's ulcer condition 
is related to service.  As such, the veteran's claim for 
service connection for an ulcer condition on a direct basis 
must be denied.  See 38 C.F.R. § 3.303.  As noted in the 
Joint Motion, the Board's September 1999 decision mistakenly 
used the term "psychiatric disorder" instead of "ulcer 
condition" when analyzing whether service connection for an 
ulcer condition was warranted on a direct basis.  This 
mistake has now been rectified.

The veteran's theory of service connection on a secondary 
basis is also not supported by the medical evidence.  The 
Board observes that the record contains medical opinions 
which support the veteran's theory that his ulcer condition 
was aggravated by his service-connected psychiatric disorder.  
Treatment records from MACH dated from 1977 to 1980 include 
diagnoses of psychophysiologic gastrointestinal reaction, 
thereby suggesting a relationship between the veteran's ulcer 
condition and his psychiatric disorder.  Other clinical 
evidence supporting the veteran's theory of secondary service 
connection includes: (i) Dr. Dry's November 1947 letter which 
indicates that the veteran's GI symptoms were based on his 
anxiety; (ii) treatment reports dated in July 1978 from the 
Mayo Clinic; (iii) Dr. Robinson's letter dated in April 1981 
stating that the veteran suffered from a psychophysiologic GI 
reaction; (iv) the VA hospitalization report dated in October 
1982 which includes a diagnosis of psychological factors 
affecting a physical condition; (v) VA examination reports 
dated in October 1980 and December 1982 which also includes 
diagnoses of psychological factors affecting a physical 
condition; and (vi) Dr. Graveline's June 1996 opinion that 
the veteran's irritable bowel syndrome was being made worse 
by his depression.  

However, with the exception of Dr. Graveline's letter, these 
reports are remote and dated many years prior to the 
veteran's claim for service connection.  More importantly, 
none of these records appears to be based on a review of the 
veteran's entire claims file.  In Swann v. Brown, 5 Vet. App. 
177, 180 (1993), the Court held that, without a review of the 
claims file, any opinion as to etiology of an underlying 
condition can be no better than the facts alleged by the 
veteran.  As such, the Board has assigned less probative 
value to these opinions compared to the opinions contained in 
the recent VA examination reports which were based on a 
review of the entire claims file.  See Black v. Brown, 5 Vet. 
App. 177, 180 (1993); see also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  

The VA examination reports dated in January 1996, January 
1997 and January 1999 indicate that the examiner reviewed the 
claims file prior to rendering an opinion as to the 
relationship between the veteran's gastrointestinal condition 
and his service-connected psychiatric disorder.  In January 
1996, the examiner found that the veteran was not 
experiencing somatic disease or symptomatology which was 
attributable to his service-connected psychiatric diagnosis.  
He indicated that there was certainly no direct cause-and-
effect relationship with respect to all known medical 
considerations.  Following the January 1998 examination, the 
examiner reiterated that the veteran's organic disease 
appeared unrelated to his psychiatric disorder, with no 
evidence of a cause-and-effect relationship between these 
disorders.  Rather, the examiner concluded that the veteran's 
gastric difficulties were due to the previous ulcer and 
related surgery but that the cause of his original ulcer 
remained unknown.  He then added that it was certainly not 
uncommon for individuals with psychiatric disorders for 
symptomatology to seem accentuated; however, this is not to 
say that the psychiatric problem was causative or necessarily 
aggravating in an anatomical sense.  Finally, the January 
1999 examination report included the examiner's opinion that 
the veteran's gastric and ulcer-type symptomatology had no 
relationship to his service-connected psychiatric diagnosis.  
The examiner then indicated that the veteran had somewhat 
magnified his stomach problems, and that the upper 
gastrointestinal symptomatology and related treatment had no 
connection with the veteran's chronic dysthymic disorder.  

Since these medical opinions were provided following a review 
of the veteran's claims file, the Board affords them greater 
probative value.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases).  The 
Board also points out that each of these opinions is 
supported by sound rationale.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (holding that medical opinions must be 
supported by clinical findings in the record.  Bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record are 
not probative medical opinions).  Based on these recent 
medical opinions, the Board finds that the preponderance of 
the clinical evidence is against the veteran's claim of 
entitlement to service connection for an ulcer condition as 
secondary to a service-connected psychiatric disorder.

The Board has also considered the veteran's own statements, 
including testimony presented before a hearing officer at the 
RO in August 1997, as well as before the undersigned member 
of the Board during a videoconference hearing in July 1998.  
At these hearings, the veteran essentially maintained that 
his gastrointestinal condition had been worsened by his 
service-connected psychiatric disorder.  The Court has 
clearly stated, however, that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones, 7 
Vet. App. at 137; Espiritu, 2 Vet. App. at 494-95.  Since the 
record does not reflect that the veteran possesses the 
medical training and expertise necessary to render an opinion 
as to either the cause or diagnosis of a gastrointestinal 
condition, his lay statements cannot serve as a basis for 
granting service connection for an ulcer condition.  See 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993)).  As a matter of law, 
lay persons without a medical education are not qualified to 
provide a medical opinion.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1998) (lay 
persons are "generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing or 
aggravating the symptoms.").

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for an ulcer condition as secondary to a service-
connected dysthymic disorder.  The Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000).  Thus, 
the appeal is denied.


ORDER

Service connection for an ulcer condition as secondary to a 
service-connected dysthymic disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

